In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-17-00057-CV



                  LARRY LEE DAVIS, Appellant

                                 V.

MLSC HOLDINGS, L.P., D/B/A MAC CHURCHILL AUTO MALL, Appellee



              On Appeal from the 348th District Court
                      Tarrant County, Texas
                  Trial Court No. 348-285843-16




            Before Morriss, C.J., Moseley and Burgess, JJ.
             Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Pro se appellant Larry Lee Davis filed a timely notice of appeal on April 3, 2017. 1 The

clerk’s record was filed on April 11, 2017. The original deadline for Davis’ appellate brief was

June 19, 2017. When neither a brief nor a motion to extend time for filing same was received by

June 19, 2017, this Court advised Davis by letter dated July 5, 2017, that the brief was late. We

further extended the deadline for filing the brief to July 20, 2017. We warned Davis that failure

to file the brief by July 20, 2017, would subject this appeal to dismissal for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

        On July 20, 2017, we received a document that we construed as Davis’ brief. That same

day, we sent Davis a letter explaining that, for numerous reasons, the document we received was

inadequate to serve as a brief because it did not meet the requirements of Rule 38.1 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. In our letter, we provided Davis with a

detailed explanation of why the document he provided to this Court failed to comply with Rule

38.1. We informed Davis that if he did not file a brief that complied with Rule 38.1 by August 21,

2017, we could dismiss the appeal.

        On August 21, 2017, Davis provided this Court with a second document that we construed

as a revised brief. That document also failed to comply with the requirements of Rule 38.1.

Consequently, on August 24, 2017, we sent Davis a letter informing him that the revised brief, like

the first brief he submitted, was inadequate to serve as a brief because it failed to meet the



1
 Originally appealed to the Second Court of Appeals in Fort Worth, this case was transferred to this Court by the
Texas Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN.
§ 73.001 (West 2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that
of this Court on any relevant issue. See TEX. R. APP. P. 41.3.

                                                       2
requirements of Rule 38.1, subsections (g) and (i), of the Texas Rules of Appellate Procedure. We

once again provided Davis with the opportunity to cure the deficiencies in his brief and informed

Davis that if he did not file a compliant brief by September 25, 2017, we would either (1) dismiss

the appeal, (2) provide further direction, or (3) treat the opposing party’s brief as correctly

presenting the case and affirm upon that brief without examining the record. See TEX. R. APP. P.

38.8(a).

        We have received no responsive communication from Davis and have not received a

revised appellate brief in response to our August 24, 2017, letter. Having received no response to

this Court’s letter of August 24, 2017, Davis’ appeal is ripe for dismissal.2 Consequently, pursuant

to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want

of prosecution. See also Surani v. Trinity River Vision Auth., No. 02-12-00243-CV, 2013
WL 257385, at *1 (Tex. App.—Fort Worth, Jan. 24, 2013, pet. denied) (mem. op.) (per curiam);

Yeldell v. Denton Cent. Appraisal Dist., No. 02-07-00313-CV, 2008 WL 4053014, at *2 (Tex.

App.—Fort Worth Aug. 29, 2008, pet. denied) (mem. op.) (per curiam) (explaining that all parties

appearing in Texas appellate courts must follow the Texas Rules of Appellate Procedure).




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           October 30, 2017
Date Decided:             October 31, 2017

2
 Having provided Davis with ample opportunity to file a proper brief in this matter, we are disinclined to provide
Davis with further direction on how to file a brief that complies with Rule 38.1 of the Texas Rules of Appellate
Procedure. Moreover, we do not have the opposing party’s brief and, therefore, cannot affirm upon that brief without
examining the record. See TEX. R. APP. P. 38.8(a).
                                                         3